Title: To Benjamin Franklin from Dumas, 23 January 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie mardi 23 Janv. 1781
Dimanche 21 au soir arriva enfin le Courier attendu, sur les Dépêches duquel on étoit déjà préparé ici par celle du Résidt [Résident] Swart reçue le 21 & écrite par la poste le 5, & dont voici la Substance.
“Le 31 Xbre. dernier, les Plenipes. holl. [Plenipotentiaires hollandais], & Mr. Swart, eurent une derniere conférence avec les Plenipes. Russes, & après quelques Enquêtes sur le Commandement, en cas de Rencontre ou de Conjonction des Vaisseaux & Escadres respectives, étant convenus qu’on s’en tiendroit à ce qui est usité à cet égard entre la Rep. & les têtes Couronnées; sur le Rapport fait à l’Impce. [Impératrice] de cette Conférence, & Sa Maj. [Majesté] l’ayant approuvée, l’accession convenue de la Rep. aux Traités de la Russie avec la Suede & le Danemarc, pour la protection réciproque du Commerce & de la Navigation des sujets respectifs, fut conclue & signée de part & d’autre le 4e. Janv. entre les dits Plenipes.; & les Actes devoient s’en expédier le 5 ou 6 (par le susdit Courier) pour être ratifiés.
Pendant toute la Négociation, les Anglois n’ont épargné ni artifices ni pratiques, pour faire exclure la rep. de cette Alliance; rien, surtout, n’égale les efforts qu’ils ont fait pour cela jusqu’au dernier moment: Mais l’Impce. & son Ministere; inébranlables, ont rebuté ces efforts avec fermeté & indignation.”
Je crois, Monsieur, vous avoir déjà parlé des Couriers expédiés pour déclarer aux diverses Cours l’accession de la Rep. Il y a environ 8 jours qu’on en a dépêché d’autres aux Puissces. [Puissances] du Nord, pour demander leur secours contre la Gr. Br.
Quand vous jugerez à propos, Monsieur, de m’envoyer la Lettre pour réclamer, selon la Résolution du Congrès, le Vaisseau des Etats pris à Saba, il vous plaira de mettre pour adresse à Leurs Hautes Puissances les Etats-Généraux des Provinces Unies des Pays-Bas. Je tiens toujours les Papiers tout prêts, pour en faire l’usage requis, avec la Lettre, de concert avec Mr. le gd. Fr. [grand Facteur].

Je suis toujours avec le plus sincere respect, Monsieur Votre très-humble & très obéissant serviteur
Dumas

Je me recommande pour la confirmation des bonnes nouvelles qui se répandent ici touchant la mauvaise situation de Cornwallis & Leslie;—le débarquement des françois de St. Domingue en Caroline; les prises considérables que l’on dit avoir été faites à la hauteur de Charlestown par une Escadre françoise;—la reprise d’Augusta en Georgie par le Col. Clarke;— la victoire du Genl. Morgan en Caroline sur la Légion de Tarleton, &c.
Passy à S.E. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenip. des / Etats-Unis / à Passy./.
